Citation Nr: 1814404	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  13-24 792	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida
 
 
THE ISSUES
 
1. Entitlement to service connection for post operative residuals of a left parasellar tumor status post resection.
 
2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ear hearing loss. 
 
3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hyperopia. 
 
4. Entitlement to service connection for a left ear hearing loss secondary to post operative residuals of a left parasellar tumor resection. 
 
5. Entitlement to service connection for double vision (diplopia) secondary to post operative residuals of a left parasellar tumor resection. 
 
6. Entitlement to service connection for hyperopia secondary to post operative residuals of a left parasellar tumor resection. 
 
7. Entitlement to service connection for momentary right eye blindness secondary to post operative residuals of a left parasellar tumor resection. 
 
8. Entitlement to service connection for left head, face, throat, and neck paralysis secondary to post operative residuals of a left parasellar tumor resection. 
 
9. Entitlement to service connection for difficulty swallowing and numbness secondary to post operative residuals of a left parasellar tumor resection.
 
10. Entitlement to service connection for loss of sense of taste secondary to post operative residuals of a left parasellar tumor resection.
 
11. Entitlement to service connection for difficulty with opening mouth secondary to post operative residuals of a left parasellar tumor resection. 
 
12. Entitlement to service connection for left third cranial nerve palsy, claimed as loss of left eye mobility and difficulty opening left eyelid, secondary to post operative residuals of a left parasellar tumor resection.
 
13. Entitlement to service connection for nerve damage right side rib cage secondary to post operative residuals of a left parasellar tumor resection.
 
14. Entitlement to service connection for difficulty regulating body temperature secondary to post operative residuals of a left parasellar tumor resection. 
 
15. Entitlement to service connection for reduced strength and endurance secondary to post operative residuals of a left parasellar tumor resection.
 
16. Entitlement to service connection for ear popping as secondary to post operative residuals of a left parasellar tumor resection. 
 
17. Entitlement to service connection for scarring left side of head and stomach as secondary to post operative residuals of a left parasellar tumor resection. 
 
18. Entitlement to service connection for a balance disorder secondary to post operative residuals of a left parasellar tumor resection. 
 
19. Entitlement to service connection for cognitive impairment secondary to post operative residuals of a left parasellar tumor resection. 
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and his spouse
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1977 to January 2000.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
 
In August 2016, a videoconference hearing was held before the undersigned Veterans Law Judge. 
 
The left ear hearing loss issue has been rephrased to reflect the need for new and material evidence. The Veteran is not prejudiced by this action as the claim is reopened and granted herein. See Bernard v. Brown, 4 Vet. App. 384 (1993).
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 
 
The issues of entitlement to service connection for an eye disorder, paralysis of the left side of the head, face, throat and neck, difficulty swallowing and numbness, loss of sense of taste, difficulty opening the mouth, residuals of nerve damage to the right ribcage, difficulty regulating body temperature, reduced strength and endurance, ear popping, and a balance disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1. The evidence is at least in equipoise as to whether a left parasellar tumor had its onset during active duty service. 
 
2. In January 2002 VA denied entitlement to service connection for bilateral hearing loss and for hyperopia, claimed as eyes blurring. The Veteran did not appeal the decision.
 
3. Evidence associated with the record since the January 2002 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating claims of entitlement to service connection for left ear hearing loss and hyperopia. 
 
4. Probative medical evidence shows the Veteran has diplopia due to post operative residuals of a left parasellar tumor resection. 
 
5. Probative medical evidence shows that the Veteran has a left ear hearing loss disability due to post operative residuals of a left parasellar tumor resection.
 
6. Probative medical evidence shows that the Veteran has a nerve left third nerve palsy, manifested by difficulty opening his left eye, due to post operative residuals of a left parasellar tumor resection.
 
7. Probative medical evidence shows that the Veteran has a scar on the left side of the head and the left abdomen due to post operative residuals of a left parasellar tumor resection. 
 
8. Probative medical evidence shows that the cognitive impairment during the appellate period was related to post operative residuals of a left parasellar tumor resection. 
 
 
CONCLUSIONS OF LAW
 
1. Resolving reasonable doubt in the Veteran's favor, a left parasellar tumor was incurred during active service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
 
2. The January 2002 rating decision that denied entitlement to service connection for bilateral hearing loss and hyperopia is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).
 
3. New and material evidence has been submitted to reopen claims of entitlement to service connection for left ear hearing loss and hyperopia. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017). 
 
4. Diplopia is secondary to post operative residuals of a left parasellar tumor resection. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.310 (2017).
 
5. A left ear hearing loss is secondary to post operative residuals of a left parasellar tumor resection. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.310.
 
6. Left third nerve palsy is secondary to post operative residuals of a left parasellar tumor resection.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.310.
 
7. Scarring on the left side of the head and abdomen are secondary to post operative residuals of a left parasellar tumor resection. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.310.
 
8. Cognitive impairment is secondary to post operative residuals of a left parasellar tumor resection. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.310.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
 
Analysis
 
Service connection for residuals of a left parasellar tumor
 
The Veteran is seeking entitlement to service connection for post operative residuals of a left parasellar tumor resection. The tumor was not diagnosed until 2008, approximately eight years following discharge. The Veteran, however, contends that his in-service complaints of blurry vision (diagnosed as hyperopia) were initial manifestations of the tumor and that it had its onset during active service.
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. 
 
With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id. The provisions of 38 C.F.R. § 3.303(b) apply only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).
 
Service connection may be presumed for certain chronic diseases, including malignant tumors, if manifested to a compensable degree within one year following discharge from active service. 38 C.F.R. §§ 3.307, 3.309(a). 
 
In January 2002, the Veteran underwent magnetic resonance imaging of the brain. No focal brain lesions were identified. The radiologist did note subtle asymmetry of the optic chiasm and stated that if symptoms persist, this may be one of the rare cases for which high-field magnetic resonance examination might be helpful and that this type of magnetic resonance might provide additional detailed resolution with regard to the parasellar anatomy.
 
In January 2002, the Veteran was seen at a neuro-ophthalmology and balance disorders clinic for complaints of double vision and left eyelid drooping. The physician noted that the imaging studies were reviewed, but they were not dedicated to the orbits and there was only one view on the magnetic resonance imaging showing the extraocular muscles. There did not appear to be significant inflammation but the examiner opined that the study was inadequate. The most likely cause of the Veteran's symptoms was orbital pseudotumor, but the possibility of additional pathology within the cavernous sinus to include possible aneurysm must be entertained. 
 
In December 2006, the Veteran underwent magnetic resonance imaging of the brain without contrast. Appearance of the brain was "relatively unremarkable".
 
A November 2008 private record notes that a magnetic resonance imaging scan done earlier that day revealed a left parasellar mass. The imaging from 2002 was also reviewed and a question of some subtle asymmetry on the left cavernous sinus was noted in retrospect and not felt to be equivocal. 
 
In a December 2008 statement, Dr. J.S., a board certified neurologist, indicated the Veteran had a left parasellar tumor producing a left ocular motor paresis and double vision. He stated that the Veteran had these complaints for 10 years or more with gradual progression.  Dr. J.S. opined that it was as likely as not that the tumor was present but undiscovered during active service and that the previous diagnoses regarding his visual symptoms were incorrect. 
 
In January 2009, the Veteran underwent transpetrosal resection of subtotal resection of a cavernous sinus meningioma and Meckel's cave meningioma. 
 
In a March 2009 statement, Dr. W.F., a neurosurgeon and professor of neurosurgery, noted that the Veteran started noticing symptoms while on active duty and since that time got to the point where he required surgical intervention. 
 
The Veteran underwent a VA brain and spinal cord examination in February 2010, and was diagnosed with a left petroclival meningioma. The examiner stated it was less likely as not caused by or a result of condition treated in service.  This opinion was based on documentation in service records that ocular health was normal except for hyperopia until June 2001; imaging done in 2002 for left eye problem for two weeks; the evidence showing that left facial numbness not presented until 2006 when the appellant was diagnosed with Bell's palsy; and the subsequent diagnosis of a left eye ptosis and a meningioma in 2008.  
 
In a September 2010 statement, Dr. J.S. indicated he reviewed the Veteran's military records which show complaints of visual blurring, and an unremarkable dilated eye exam with a diagnosis of hyperopia. Dr. J.S. opined as follows:
 
[C]onsidering the slow growth of this tumor and the fact that it was visible on MRI scan possibly as early as 2002 [it is] as likely as not [the Veteran's] early symptoms in 1996 were caused by the effect of the tumor and the hyperopia was a[n] incidental finding. This assertion is also demonstrated by the very slow growth of the tumor since it has been under observation and treatment.  
 
An October 2010 statement from Dr. M.V., an ophthalmologist, noted his suspicions that the tumor has been present for a number of years. 
 
In January 2011, Dr. W.F. provided an updated medical opinion. He discussed the service medical records as well as relevant imaging and objective findings in 2002. The physician noted that the Veteran was not referred for a higher resolution magnetic resonance imaging until 2008, and only after the tumor was well advanced. Dr. W.F. also opined that it was as likely as not that the Veteran's early symptoms in 1996 were caused by the effect of the tumor, and hyperopia was an incidental finding or perhaps even a spelling error by a medical technician for "hypertropia". 
 
In a January 2011 statement, the Veteran's spouse indicated that in approximately 1999, he told her that whenever he looked to the extremes of his vision, the image would double. He remarked that he had told his physician this but they just gave him glasses. The appellant's spouse stated that she witnessed the progression as the double vision worsened, his left eye began to droop, and he lost sensitivity in the side of his face. 
 
In May 2011, Dr. R.D.M. (the radiologist who read the 2002 magnetic resonance imaging) reviewed the Veteran's case. He noted that he could view the configuration of the neoplasm on the 2008 examination. He strongly believed that the neoplasm was very small but still present on the 2002 examination. He specifically stated "[t]he small neoplasm would account for the asymmetry that [he] described on the exam of 01/08/02 and would also correlate with the very subtle asymmetry of the tip of the left sphenoid bone and the adjacent portion of the left cavernous sinus."
 
The Veteran is competent to report his symptoms during service. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a layperson is competent to report on that of which he or she has personal knowledge). As a layperson, however, he is not competent to diagnose a tumor or provide an opinion as to etiology. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).
 
Regarding whether the tumor had its onset during service, the record contains evidence both for and against the claim. That is, the VA examiner provided a negative opinion, whereas the Veteran's treating providers indicated that it was at least as likely as not that the tumor was present on the imaging in January 2002 and that the symptoms of the tumor began as early as 1996 during his period of active service. On review, the evidence is at least in equipoise and resolving reasonable doubt in the Veteran's favor, service connection is established. See 38 C.F.R. § 3.102; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.")
 
New and material evidence
 
In January 2002, VA in pertinent part denied entitlement to service connection for hyperopia and for bilateral hearing loss. Service connection for hyperopia was denied because it was a congenital/developmental defect, and a hearing loss was denied because the Veteran did not meet the criteria for a VA hearing loss disability. The Veteran did not appeal the decision and it is final. 38 U.S.C. § 7105; 38 C.F.R. § 20.1103. 
 
In April 2010, VA denied entitlement to left ear hearing loss and determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for hyperopia. The Veteran disagreed and perfected this appeal. 
 
A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 
 
In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."
 
Evidence submitted since the final January 2002 decision includes a January 2010 VA eye examination indicating that hyperopia is likely related to the tumor and a January 2010 VA audiometric examination showing a hearing loss disability for VA purposes on the left. The Board acknowledges that the audiogram results on the left were considered invalid, but the speech recognition score was 0. See 38 C.F.R. § 3.385. This evidence is new and material and the claims are reopened herein. 
 
Secondary service connection
 
The Veteran is seeking secondary service connection for the residuals or complications associated with post operative residuals of a left parasellar tumor resection. 
 
Service connection may be granted on a secondary basis for a disability that is proximately due to a service-connected condition. 38 C.F.R. § 3.310(a). Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation. Allen v. Brown, 7 Vet. App. 439 (1995). In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the decision of the Court in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability. 38 C.F.R. § 3.310(b).
 
Diplopia
 
A December 2008 statement from Dr. J.S. indicates the Veteran's left parasellar tumor was producing double vision (diplopia). The January 2010 VA eye examiner also indicated that the diplopia was very likely related to the tumor itself or the surgical procedure to resect it. Given this evidence, secondary service connection is established. 
 
Left ear hearing loss
 
As noted, the Board finds evidence of a hearing loss disability for VA purposes in the left ear. A March 2009 statement from Dr. W.F. indicates that the Veteran has decreased hearing in the left ear due to the surgical procedure performed. Accordingly, secondary service connection is warranted. 
 
Left third nerve palsy
 
A January 2009 record from Dr. W.F. indicates the Veteran is annoyed that he cannot open his left eye, although he can see out of it. The physician indicated the Veteran had left third nerve palsy. A March 2009 statement from Dr. W.F. states the Veteran was left with a third nerve palsy due to the surgical procedure performed. Thus, secondary service connection for left third nerve palsy, claimed as loss of left eye mobility and difficulty opening left eyelid, is warranted. 
 
Scarring left side of head and stomach
 
At the hearing, the Veteran testified that they took part of his rib to put in his skull. The January 2009 operative note indicates that an abdominal fat graft was harvested. A scalp incision was also made. The February 2010 VA examination indicates the Veteran has scars on the left side of his head and on his abdomen secondary to the tumor resection. Secondary service connection is established. 
 
Cognitive impairment
 
In April 2009, the Veteran underwent a private neuropsychological evaluation. The examiner noted he had surgery with residuals to include decreased cognitive functioning. On examination some mild memory difficulties were noted, but from a neurocognitive point of view, he appeared to be recovering well. The examiner further stated that from a neurocognitive point of view, he did not appear to have sustained any significant losses and was functioning in a way that was relatively consistent with what could be projected to be his lifelong abilities. 
 
The Veteran underwent a VA mental disorders examination in December 2009. He reported memory difficulties since his surgery but they had improved significantly. The examiner stated that while the Veteran did not appear to be suffering from any clinically significant cognitive difficulties, his previously demonstrated memory difficulties were most likely related to the surgical intervention for the tumor. The examiner further stated that no diagnosis was given related to cognitive difficulties as these appeared to be mild and not significant enough to warrant a formal diagnosis. 
 
On review, the medical evidence shows the Veteran experienced cognitive impairment following his surgery but at the time of the VA examination, it was not severe enough to warrant a formal diagnosis. The Board notes that without a currently diagnosed disability, service connection may not be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Notwithstanding, the requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim. A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. McLain v. Nicholson, 21 Vet. App. 319, 321 (2007). In light of the Court's decision in McLain and after resolving any reasonable doubt in the Veteran's favor, the Board finds that secondary service connection is warranted. 38 C.F.R. § 3.102.
 
 
ORDER
 
Entitlement to service connection for residuals of a left parasellar tumor is granted. 
 
New and material evidence having been submitted, the claim of entitlement to service connection for a left ear hearing loss is reopened.
 
New and material evidence having been submitted, the claim of entitlement to service connection for hyperopia is reopened. 
 
Entitlement to service connection for diplopia secondary to post operative residuals of a left parasellar tumor resection is granted. 
 
Entitlement to service connection for left ear hearing loss secondary to post operative residuals of a left parasellar tumor resection is granted.
 
Entitlement to service connection for left third nerve palsy secondary to post operative residuals of a left parasellar tumor resection, claimed as loss of left eye mobility and difficulty opening the left eyelid, is granted.
 
Entitlement to service connection for scarring on the left side of the head and stomach secondary to post operative residuals of a left parasellar tumor resection is granted. 
 
Entitlement to service connection for cognitive impairment secondary to post operative residuals of a left parasellar tumor resection is granted. 
 
 


REMAND
 
As concerns the remaining issues, the Board finds that additional examination is needed. In this regard, the medical evidence of record indicates the Veteran had palsy of several cranial nerves related to post operative residuals of a left parasellar tumor resection. For example, a March 2009 medical statement indicates that the tumor was resected, although incompletely, and the Veteran was left with a third nerve palsy, partial fifth nerve palsy, and seventh nerve palsy due to the surgical procedure. A February 2010 VA brain and spinal cord examination indicated that the Veteran had left cranial nerve palsy of the first, third, seventh, and eighth cranial nerves. While the Board found sufficient medical evidence to identify a disability related to the third cranial nerve, it is unable to determine which of the additionally claimed symptoms are related to the referenced cranial nerves. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).
 
Additionally, as concerns the claimed visual impairments, the Board finds the January 2010 examination is inadequate. The claims folder was not available for review and while the examiner provided a negative etiology opinion concerning the claimed right eye blindness, he did not provide any rationale. Further, as concerns the positive opinion regarding the hyperopia, the Board notes that hyperopia is a refractive error. See VA's Adjudication Manual, M21-1, III.iv.4.B.1.d. Refractive errors are not considered "diseases or injuries" within the meaning of applicable legislation. See 38 C.F.R. § 3.303(c) (2017). 
 
Accordingly, the case is REMANDED for the following action:
 
1. Schedule the Veteran for a VA cranial nerves examination to be conducted by a neurologist. The Veteran's VBMS and Virtual VA files must be available for review. 
 
The neurologist is to identify any impairment of the cranial nerves and indicate whether such is at least as likely as not proximately due to or aggravated by post operative residuals of a left parasellar tumor. 
 
Regardless of whether any cranial nerve impairment is currently shown, the neurologist is requested to state which cranial nerve, if any, the following symptoms can be attributed to:
 
-         Left head, face, throat and neck paralysis
-         Difficulty swallowing
-         Loss of sense of taste
-         Difficulty opening mouth
-         Nerve damage right side ribcage
-         Difficulty regulating body temperature
-         Reduced strength and endurance
-         Ear popping
-         Any balance disorder
 
A complete, well-reasoned rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the neurologist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the neurologist does not have the needed knowledge or training.
 
2. Schedule the Veteran for a VA eye examination. The Veteran's VBMS and Virtual VA files must be available for review. 

The examiner is requested to diagnose any eye disorder present.  For each diagnosed disorder (other than diplopia) the examiner is requested to state whether the disorder is at least as likely as not proximately due to or aggravated by the post operative residuals of a left parasellar tumor resection. 
 
If any visual impairment is the result of cranial nerve palsy, the nerve should be identified.
 
As concerns hyperopia or any other refractive error, the examiner is requested to discuss whether this represents a developmental defect or whether there is evidence of additional disability as a result of post operative residuals of a left parasellar tumor resection. 
 
A complete, well-reasoned rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
3. Thereafter, review the examination reports to ensure that they are in complete compliance with the directives of this remand. If any report is deficient in any manner, the RO must implement corrective procedures at once.
 
4. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.
 
5. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the remaining appeal issues. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


